Citation Nr: 1213974	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to a rating in excess of 10 percent for residuals of a meniscectomy of the right knee with instability.

3.  Entitlement to service connection for a left knee disorder including as due to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and San Diego, California, respectively.  The November 2007 decision granted service connection and a separate 10 percent rating for degenerative joint disease of the right knee for limited motion and confirmed and continued the previously assigned 10 percent rating for residuals of a right knee meniscectomy with instability.  The June 2008 rating decision denied service connection for a left knee disorder.  The Veteran perfected an appeal as to the assigned disability evaluations and the RO's denial of service connection.  Jurisdiction of the Veteran's case is currently with the VA RO in Denver, Colorado.

In November 2011, the Veteran testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected right knee degenerative joint disease and residuals of a meniscectomy with instability.  The record reflects that service connection for residuals of a right knee meniscectomy was granted in a January 1983 rating decision that assigned a 10 percent disability rating for instability.

In September 2007, the RO received the Veteran's current claim for an increased rating.

During his November 2011 Board hearing, the Veteran testified that his knee felt a little worse since his April 2008 VA examination, with constant soreness and limited range of motion (see Board hearing transcript at page 4).  He wore knee braces issued by VA (Id. at 7).  The Veteran expressed concern regarding the adequacy of that examination (Id.).  He also said that his right knee disabilities affected his ability to perform his job assignments as a carrier/maintenance technician with the United States Postal Service.  He had difficulty using ladders and crawling on his knees (Id.).  

The record shows that the Veteran underwent VA examinations in October 2007, and in February 2010.  The February 2010 VA examiner reported findings of instability posteriorly with a positive anterior drawer sign, but otherwise no instability with posterior drawer sign.  The diagnosis was right knee meniscectomy in 1981 with anterior cruciate ligament (ACL) repair in 1991 with three compartment osteoarthritis, with intraarticular loose bodies, and anterior instability on physical exam with decreased range of motion and residual scars.

However, a March 2010 operative report from the Audubon Surgery Center shows that the Veteran had an ACL insufficiency with re-tear and prior ACL reconstruction with torn medial meniscus by magnetic resonance image (MRI).  He underwent arthroscopic surgery of the right knee with chondroplasty, partial medial meniscectomy, and ACL revision reconstruction, performed by Ronald Royce, D.O.  All records associated with Dr. Royce's treatment of the Veteran, since December 2008, should be obtained.

As well, the Board is of the opinion that the Veteran should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected right knee disabilities.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the record reflects that the Veteran was last examined by VA in February 2010, but prior to his March 2010 right knee surgery, and more than two years ago. 

The Veteran also claims that he has a left knee disorder due to his service-connected right knee disabilities.  He testified that he favored his right knee since its initial surgery in 1981 (see Board hearing transcript at page 10).  The Veteran vigorously disputed the findings of an April 2008 VA examiner and said none of his treating physicians associated the left knee disorder with his United States Postal Service maintenance work (Id. at 11).  

The record includes a December 7, 2007 MRI report that shows a tear of the posterior horn of the medial meniscus of the left knee and mild chondromalacia.  A handwritten note on the report from K.M., a nurse practitioner, is to the effect that the left knee injury may be secondary to overuse due to right knee impairment.  

According to the April 2008 VA examiner, it was less likely as not that the Veteran's left knee pain was due to service-connected right knee disabilities.  The VA examiner noted that the Veteran was discharged from service over 26 years ago, and had significantly demanding jobs regarding his knees, working in maintenance and plumbing and sprinkler repairs for the Postal Service for more than 20 years.  The VA examiner said that, considering the natural aging process, and the demand of those particular jobs on one's knees, the physician did not feel that there as a direct relationship between the development of a left knee symtoms and service-connected right knee disabilities.

In a December 2008 report, Dr. Royce noted the Veteran's history of right knee injury in 1981 and subsequent worsening of right knee pain in 2007.  It was further noted that the Veteran developed progressively worsening left knee pain without injury.  Results of a MRI of the left knee performed in December 2007 showed a tear to the posterior horn of the medial meniscus with mild chondromalacia.  The pertinent diagnosis was left knee pain with torn medial meniscus and chondromalacia by MRI.

Then, in a January 27, 2009 signed statement, K.M., the nurse practitioner in the office of Dr. Azmi Farag, a family practitioner, opined that the Veteran's left knee pain was accentuated by persistent right knee disability.

The Board finds that the Veteran should be afforded a VA examination to determine whether any diagnosed left knee disability is aggravated by service-connected right knee disabilities.

Records regarding the Veteran's treatment by Dr. Farag, since December 2007, and at the VA medical center (VAMC) in Denver, Colorado and the Colorado Springs Community Based Outpatient Clinic (CBOC), since March 2010, should also be obtained.  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based upon individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  In this case, the issue is raised by the record.  As noted above, during his November 2011 Board hearing, the Veteran reported that his service-connected right knee disabilities affected his ability to work.  To date, this issue has not been considered by VA and it is referred to the RO for appropriate action. 

Accordingly, the case is REMANDED for the following action:

1. After obtaining any information and authorization from the Veteran, request medical records regarding the Veteran's treatment

a. at the VAMC in Denver and the Colorado Springs CBOC for the period from April 2010 to the present;

b. at the Audubon Surgery Center for the period from March 2010 to the present;

c. by Ronald Royce, D.O., for the period from December 2008 to the present; and

d. by Azmi Farag, M.D., 7608 N. Union Blvd., Suite E, Colorado Springs, CO 80920, for the period from December 2007 to the present.

Any records obtained should be associated with the claims file.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file and the Veteran so notified.

2. Thereafter, schedule the Veteran for a VA orthopedic examination performed by a physician to determine whether left knee disability is aggravated by service-connected right knee disability and assess the current severity and all manifestations of his service-connected right knee degenerative joint disease and residuals of meniscectomy with instability.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.  The examiner should indicate whether such review was accomplished.  All indicated tests and studies should be conducted, including range of motion, and all clinical findings reported in detail. 


a. Right Knee:
i. Based on a thorough review of the claims file, and examination findings, the examiner should describe the symptoms of the right knee degenerative joint disease and residuals of a meniscectomy with instability, including any associated surgical knee scars. 

ii. The examiner should also specify any limitation of motion of the right knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination.  This determination should be expressed in terms of degrees of additional limited motion.  The examiner should also comment on whether there is instability and, if so, whether it is slight, moderate or severe.

iii. The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare- ups in terms of the degree of additional range of motion loss.

iv. The examiner is requested to render an opinion on the effect of the Veteran's right knee degenerative joint disease and residuals of meniscectomy with instability on his ability to work, if any.

b. Left Knee:
For any left knee disability, including tear of the posterior horn of the medial meniscus and mild chondromalacia, found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that any left knee disability was aggravated by service-connected right knee degenerative joint disease and residuals of meniscectomy with instability?  If aggravated, what permanent, measurable increase in current left knee pathology is attributable to the service-connected right knee disability?  

c. All opinions and conclusions expressed must be supported by a complete rationale in a report.

3. Then, readjudicate the Veteran's claims for increased ratings for right knee degenerative joint disease and residuals of meniscectomy with instability and service connection for a left knee disorder including as due to service-connected right knee disabilities, and adjudicate the matter of entitlement to a TDIU (see Rice v. Shinseki, supra) in light of any evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board as appropriate

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


